Upon consideration, petitioner's motion to strike respondent's position statement on the issues of jurisdiction and consolidated is hereby denied.This Court's consideration regarding consolidation of this petition and the petition in case no. 3D17-1248 is moot based upon the dismissal of case no. 3D17-1248.Following review of the petition for writ of common law certiorari, and the response and reply thereto, it is ordered that said petition is hereby dismissed for lack of jurisdiction. Petitioner has failed to establish irreparable harm.